Citation Nr: 1748980	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  16-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right hip condition, to include as secondary to the service-connected disability of lumbosacral strain. 

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left hip condition, to include as secondary to service-connected disability of lumbosacral strain. 

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a right hip condition, to include as secondary to service-connected disability of lumbosacral strain.

6.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected disability of lumbosacral strain.
7.  Entitlement to a disability rating in excess of 50 percent for service-connected depressive disorder.

8.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain.

9.  Entitlement to a disability rating in excess of 30 percent for service-connected cervical strain.

10.  Entitlement to a compensable disability rating for service-connected hemorrhoids.

11.  Entitlement to a disability rating in excess of 10 percent for service-connected left wrist strain.

12.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1994 to September 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was specifically excluded in the Veteran's March 2016 VA Form 9.  Because the appeal of this issue was not perfected, it is not presently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for right hip condition secondary to service-connected disability of lumbosacral strain, entitlement to service connection for left hip condition secondary to service-connected disability of lumbosacral strain, entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain, entitlement to a disability rating in excess of 30 percent for service-connected cervical strain, entitlement to a compensable disability rating for service-connected hemorrhoids, entitlement to a disability rating in excess of 10 percent for service-connected left wrist strain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 1996 rating decision, the RO denied the claim of entitlement to service connection for bilateral hearing loss.

2.  Evidence added to the record since the August 1996 rating decision is new and material and raises the reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss.

3.  In an unappealed October 2005 rating decision, the RO denied the claims of entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected lumbosacral strain.

4.  Evidence added to the record since the October 2005 rating decision is new and material and raises the reasonable possibility of substantiating the Veteran's claims of service connection for a bilateral hip condition, to include as secondary to service-connected lumbosacral strain.

5.  Prior to June 25, 2015, the Veteran's depressive disorder resulted in occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown.

6.  From June 25, 2015, the Veteran's depressive disorder has resulted in occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown..


CONCLUSIONS OF LAW

1.  The August 1996 and October 2005 rating decisions are final as it pertains to the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for bilateral hip conditions secondary to lumbosacral strain.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104, 20.1103 (2016).

2.  The evidence received subsequent to the August 1996 and October 2005 rating decisions are new and material and serves to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral hip condition secondary to service-connected lumbosacral strain.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).
3.  Beginning on June 25, 2015, but not sooner, the criteria for a rating of 70 percent for service-connected depressive disorder have been met but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Regarding the claims to reopen, that portion of those claims is being granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to those issues is rendered moot by this fully favorable decision. 

Regarding the claim for an increased rating for service-connected depressive disorder, the duty to notify has been met.    Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria, Facts and Analysis

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for bilateral hearing loss was denied initially in August 1996 because evidence of record did not show audiometric findings which met the criteria for a hearing disability.  The Veteran was notified of the decision in September 1996.  Service connection for bilateral hip conditions was initially denied in October 2005 because there was no evidence of the claimed conditions in service and there was no evidence the condition was related to the Veteran's service-connected condition of lumbosacral strain.  The Veteran was notified of the decision in October 2005.  The Veteran did not appeal his claims for service connection for bilateral hearing loss, or bilateral hip conditions secondary to service-connected lumbosacral strain, nor did he submit any additional evidence within a year following these decisions.  See 38 C.F.R. § 3.156 (b).  As such, these decisions became final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2016).

Evidence that has been received since the August 1996 rating decision pertaining to the Veteran's bilateral hearing loss includes Augusta VA Medical Center treatment records, Houston VA Medical Center treatment records beginning in June 2011, Social Security Administration (SSA) treatment records, and the March 2016 representative's statement in support of the claim.  While the VA treatment records do not show a hearing loss disability pursuant to VA's definition, in the March 2016 representative's statement, the representative contends that the Veteran's hearing has worsened to the point that his audiometric findings meet the VA's criteria for hearing loss since his last examination in 1996.  Giving the Veteran the benefit of the doubt, the Board finds the statements from the Veteran's representative regarding the worsening of the Veteran's hearing loss to provide additional information relating to an unestablished fact necessary to substantiate this service connection claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   Moreover, the United States Court of Appeals for Veterans Claims (Court) explained this standard is intended to be a low threshold.  Id.  

Evidence that has been received since the October 2005 rating decision pertaining to the Veteran's bilateral hips also includes Augusta VA Medical Center treatment records, Houston VA Medical Center treatment records beginning in June 2011, SSA treatment records, and the March 2016 representative's statement in support of the claim.  While the record does not show a diagnosis of a hip disability on either the right or left side, the Veteran's VA treatment records do show continued reports of pain.  In particular, the Veteran reported daily pain in his lower back with radiation down his bilateral hips, knees, and at times his feet.  The Veteran contends that he is suffering from a chronic disability that began after his service.  Similarly, in giving the Veteran the benefit of the doubt, the Board finds the continued reports of bilateral hip pain in the Veteran's VA treatment records to provide additional information relating to an unestablished fact necessary to substantiate these service connection claims.  Id.

Accordingly, the Board concludes that the August 1996 and October 2005 rating decisions will be reopened because new and material evidence has been received.

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The average impairment of earning capacity due to major depressive disorder is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although major depressive disorder is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's major depressive disorder are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's major depressive disorder that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at. Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks)1 or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders.

The Veteran filed a claim for an increased disability rating for his service-connected depressive disorder in August 2011.  Turning to the medical evidence of record for the entire period at issue, the Board finds a disability rating of 70 is warranted from June 25, 2015 forward but not prior.

Initially, the Board notes there are limited psychiatric treatment notations for the Veteran pertaining to the period at issue.  Available VA treatment notations show an August 2012 depression screening test which reported the Veteran was negative for depression.  He indicated he did not feel down, depressed or hopeless and maintained an interest and pleasure in doing things.  Further, a January 2015 VA treatment notation showed a diagnosis of unspecified depression and a recommendation of individual therapy and prescribed psychotropic medication on a trial basis were discussed.

The record also shows the Veteran was scheduled for psychiatric examinations following his claim for an increased disability rating, however, the Veteran failed to appear.  He contends he did not receive notice of the examinations because he had moved.   

A VA Disability Benefits Questionnaire was then completed on June 25, 2015.  The examiner diagnosed the Veteran with persistent depressive disorder and found the Veteran suffered from symptoms including depressed mood and chronic sleep impairment.  Further, the examiner found the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during period of significant stress or symptoms controlled by medication.  At the examination, the Veteran reported moderately high levels of chronically depressed mood most of the day, nearly every day, diminished interest and pleasure in activities, sleep disturbances, psychomotor retardation, fatigue, sense of resignation and hopelessness and diminished ability to think clearly and concentrate.  The Veteran also reported thoughts of death but had no active suicidal ideation or intent.  However, he reported having no treatment relating to his depression.  Socially, he had been married three times.  He was presently married and described the marriage as "not bad, trying sometimes."  He had thirteen children and reported talking to all his children two or three times per week.  At the time of the examination, he lived with his spouse, three year old daughter and his wife's parents.  While describing his current family relations to be "not too bad" he reported minimal engagement outside of family.

Despite the June 2015 examiner's finding that the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms, the Board finds the Veteran's described symptoms more closely approximate the 70 percent rating criteria.  In particular, the Veteran described moderately high levels of chronic depressed mood most of the days, nearly every day.  Additionally, he had lost his interest and pleasure in activities, struggled with sleep as well as difficulty thinking clearly.  While the Veteran did not have an active suicidal ideation, he also reported having thoughts of death.  

Socially, the Veteran described having minimal engagement outside of the family but otherwise described having decent contact with his wife as well as his thirteen children.  Occupationally, he did appear to have a functional lifestyle, not missing a work obligation due to his depression symptoms.

Giving the Veteran's subjective complaints of his depressive symptoms significant weight, taken together, the totality of the objective medical evidence of record supports occupational and social impairment with deficiencies in most areas.  For these reasons, the Board finds the symptoms described in the record more closely describes the rating criteria of 70 percent beginning June 25, 2015.  Prior to that date, it is not shown that a rating in excess of 50 percent is warranted.  As previously noted, the available evidence of record is limited.  However, what is of record shows that the Veteran denied having depression during a screening test.  

The Board has further considered whether at any point during the appeal period the Veteran's overall symptomatology has more nearly approximated the criteria for a 100 percent rating, and finds that it has not.  There is simply no evidence of a total social impairment or occupational impairment.  The June 2015 examiner noted the Veteran was married with a "not bad" marriage and he kept in close contact with his thirteen children.  These social relations, even if limited, belie the notion of the Veteran having total social impairment.

For these reasons, a 70 percent rating, but no higher, is warranted beginning on June 25, 2015 but not sooner for the Veteran's service-connected depressive disorder.

ORDER

New and material evidence has been received and the claim for entitlement to service connection for bilateral hearing loss is reopened; and, to this limited extent, the claim is allowed.

New and material evidence has been received and the claims for entitlement to service connection for bilateral hip condition secondary to service-connected lumbosacral strain are reopened; and, to this limited extent, the claims are allowed.

A disability rating of 70 percent beginning June 25, 2015 but not sooner, for service-connected depressive disorder is granted, subject to the regulations governing payment of monetary awards.


REMAND

Pertaining to the newly reopened claims for entitlement to service connection for bilateral hearing loss and bilateral hip condition secondary to service-connected lumbosacral strain, VA examinations are necessary prior to adjudication.  In particular, the Veteran contends that his hearing has worsened since his last VA examination.  Audiometric findings are required in order to determine whether he currently has a hearing disability for VA purposes.  Additionally, while the record does not have a present diagnosis of a bilateral hip condition, there is consistent evidence of pain on movement in the treatment records.  A VA examination is necessary to determine whether there is a diagnosis relating to that pain.  And if so, medical opinions regarding causation both directly relating to service as well as secondary related to the service-connected lumbosacral strain are required prior to adjudication.

Next, pertaining to the Veteran's claims for increased ratings, a VA examination was last performed related to the Veteran's service-connected disabilities of lumbosacral spine strain, cervical spine strain, left wrist strain and hemorrhoids in February 2011.  Since that time, the Veteran, through his representative's March 2016 statement contends that each disability has worsened.  While updated examinations had been scheduled and the Veteran failed to appear, the representative argued that the Veteran's failure to appear for scheduled examinations were due to a combination of the examinations being scheduled in his previous locations instead of Houston as well as his multiple physical and mental impairments which impact his ability to travel.  In light of the Veteran's contention that his disabilities have worsened since last exam as well as evidence of good cause for the Veteran's failure to appear for his scheduled examinations, the Board will reschedule the Veteran for an updated examination and obtain any available updated treatment records.  

However, the Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

Lastly, consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the increased rating claims on appeal, and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.  

2.  Following the completion of the above, the Veteran should be scheduled for VA examinations pertaining to his lumbosacral spine strain, cervical spine strain, left wrist strain and hemorrhoids to determine the current nature and severity of the disabilities.  All diagnostic findings should be reported, including range of motion (active and passive), as well as functional loss, if applicable.  

The examiner should provide a complete and thorough rationale for all opinions offered.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Additionally, the Veteran should be scheduled for VA examinations pertaining to his hearing loss and bilateral hip pain. The examiners are asked to interview the Veteran, review the claims file, complete all necessary diagnostic tests, and accomplish the following:

	a.  Provide specific medical diagnoses pertaining to the Veteran's consistent reports of hip pain.  If it is determined that the Veteran does not have a diagnosis relating to his hip, then a detailed explanation must be provided to address the medical evidence suggesting hip pain.

	b.  If a hip condition is diagnosed, for each location, provide an opinion as to whether it is at least as likely as not ( a 50 percent or greater probability) that the Veteran's hip condition is etiologically related to his service, to include any lay statements.

	c.  If a hip condition is diagnosed, for each location, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hip condition is caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected lumbosacral strain.  

	d.  Provide an opinion as to whether the Veteran has a hearing loss disability for VA purposes as defined in 38 C.F.R. §  3.385.

   e.  If the answer to (a) is yes, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss disability:   
   
	i.  had its onset in service, 
ii.  had its onset within a year of service discharge, or 
iii.  is otherwise shown to be etiologically related to active service, to include in service noise exposure.  
	
The examiners should provide a complete and thorough rationale for all opinions offered.  If any of the examiners cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If any of the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his attorney.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


